Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: In the Non-Final Rejection of 05/29/2020, claims 34, 37, 40-41, 47, and 49-58 were rejected and claims 42-46 were allowed, with reasons for allowance provided (see pages 10-11 of the Non-Final Rejection of 05/29/2020). In the Final-Rejection of 11/25/2020, claims 42-46 remained allowed and claims 34, 37, 40-41, 47, 49-54 and 56-57 were rejected. In the After-Final amendment of 02/24/2021, Applicant canceled rejected claims 34, 37, 40-41, 47, 49-54 and 56-57, and added new dependent claims 59-61. Claims 42-46 and 59-61 are presently pending. Claims 59-61 depend from allowed independent claim 42 and are thus also allowed. Accordingly, claims 42-46 and 59-61 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795